Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Prior art teaches of operating a plurality of antenna arrays, determining a first closed-loop power control process for a first set of uplink beam patterns based on a first antenna array, determining a second closed-loop power control process for a second set of uplink beam patterns based on a second antenna array, and indicating a configuration message for the first and second closed-loop power control processes (See Davydov). In addition, prior art teaches of wherein each uplink beam pattern comprises a corresponding transmit power (See Wen). 

However, prior art does not specifically disclose, nor would it have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine to produce, “operating a network entity with a plurality of antenna arrays; determining a first closed-loop power control process for a first set of uplink beam patterns based on a first antenna array of the plurality of antenna arrays, wherein at least one receive beam pattern of the first antenna array is used to receive a first uplink each uplink beam pattern of the first set of uplink beam patterns comprises a corresponding transmit power of a first set of transmit powers, and the first set of transmit powers are based on the first closed-loop power control process; determining a second closed-loop power control process for a second set of uplink beam patterns based on a second antenna array of the plurality of antenna arrays, wherein at least one receive beam pattern of the second antenna array is used to receive a second uplink transmission using at least one beam pattern of the second set of uplink beam patterns from the device, each uplink beam pattern of the second set of uplink beam patterns comprises a corresponding transmit power of a second set of transmit powers, the second set of transmit powers are based on the second closed-loop power control process, the second antenna array is different from the first antenna array, and -2-the first antenna array faces a significantly different spatial direction than the second antenna array; and indicating to the device in a configuration message the first closed-loop power control process and the second closed-loop power control process, wherein the first closed-loop power control process is indicated at least partly by a first downlink resource for a first antenna panel, and the second closed-loop power control process is indicated at least partly by a second downlink resource for a second antenna panel”, as claimed (Claims 1-10; emphasis added).

	In addition, prior art does not specifically disclose, nor would it have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine to produce, “determining a first receive beam pattern for a first wherein the first receive beam pattern comprises a first received power; determining a second receive beam pattern for a second uplink transmission beam pattern, wherein the second received beam pattern comprises a second received power; determining whether the first receive beam pattern is the same as the second receive beam pattern; in response to determining that the first receive beam pattern is the same as the second receive beam pattern, determining that a first antenna port that transmits the first receive beam pattern is quasi co-located with a second antenna port that transmits the second receive beam pattern and determining a single power control parameter for the first uplink transmission beam -6-pattern and the second uplink transmission beam pattern as a result of the quasi co-location of the first antenna port and the second antenna port; and indicating to a device in a configuration message the single power control parameter for use in retransmission of the first uplink beam transmission beam pattern and retransmission of the second uplink beam transmission beam pattern, wherein the single power control parameter for use in retransmission of the first uplink beam transmission beam pattern is indicated at least partly by a first downlink resource, and the single power control parameter for use in retransmission of the second uplink beam transmission beam pattern is indicated at least partly by a second downlink resource”, as claimed (Claims 11-20, emphasis added).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Qin et al. (US# 2019/0373602) - which teaches of determining quasi co-location between a first and second antenna port, Wernersson (US# 2020/0396691) and Ji et al. (US# 2020/0351798) – which teach of configuring closed loop power control in a multi-beam system.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/STEVE R YOUNG/Primary Examiner, Art Unit 2477